Citation Nr: 1732298	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-29 530	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to basic eligibility for death and indemnity compensation (DIC) and/or death pension benefits.


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1941 to November 1942 and from October 1950 to October 1953.  

This matter comes before the Board of Veterans' Appeals (Board), on appeal from a rating decision by the RO.  For purposes of increased clarity and brevity, the Board has articulated its reasons and bases for the order below in its findings of fact and conclusion of law.


FINDINGS OF FACT AND CONCLUSION OF LAW

1.  The Appellant and the Veteran were formally married for less than one year at the time of his death; it is undisputed that she married the Veteran in October 2009 and that he died in March 2010.

2.  Although the Appellant claimed that she had lived with the Veteran as "commonlaw [sic] married more than a year as a husband and wife," they resided in Puerto Rico, which does not recognize common law marriage; furthermore, in February 2008, the Veteran indicated that he "lived alone in a one story house," which narrows the credible scope of the Appellant's statements.  See Administrative Decision, 1 (Jan. 11, 2016); see also Substantive Appeal, 2 (Sept. 23, 2013); see also VA Examination, 2-3 (Feb. 7, 2008).

3. Although the Appellant was afforded the opportunity to do so, she did not submit any additional evidence of an earlier union date or suggest that she entered into a purported common law marriage without knowledge of the fact that such a marriage was not legally recognized in Puerto Rico.

4.  Whereas the Appellant was married to the Veteran for less than one year at the time of his death and has not adequately shown otherwise, she has not satisfied the legal requirements to establish recognition as the Veteran's surviving spouse for purposes of eligibility to DIC and death pension benefits.  U.S.C.A. §§ 103, 1102, 1304, 1310, 5107 (2014); 38 C.F.R. §§ 3.1, 3.52, 3.54, 3.102, 3.205 (2016); see also Lamour v. Peake, 544 F.3d 1317, 1322 (Fed. Cir. 2008 ) (citing VA Gen. Coun. Prec. 58-91 (June 17, 1991).


ORDER

Entitlement to basic eligibility for DIC and/or death pension benefits is denied. 



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


